DETAILED ACTION
The Non final mailed on 11/04/2021 has been withdrawn and a new Non Final has been mailed to correct errors. This is the First Office Action on the Merits based on the 16/872,016 application filed on 05/11/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "substantially" on line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not 
Regarding claim 3, the term "substantially" on line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 6, the term "generally" on line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “generally” are. The Examiner suggests removing the term “generally” from the claim language.
Regarding claim 7, the term "generally" on line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “generally” are. The Examiner suggests removing the term “generally” from the claim language.
Regarding claim 9, the term "substantially" on line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 10, the term "substantially" on line 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 11, the term "substantially" on line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 14, the term "generally" on line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes 
Regarding claim 16, the term "substantially" on lines 6 and 10 are a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 17, the term "substantially" on line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 20, the term "generally" on line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “generally” are. The Examiner suggests removing the term “generally” from the claim language.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4- 6, 8-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirkovich et al (US 4,331,329).

Regarding claim 1:
Mirkovich et al disclose a foam core (foam pieces 24, 26, 30) having a first surface (see Figure below); a protective cover (retaining strips 21) having an opening (please see Figures 1-5, the opening extends perpendicular to the retainer strips 21, and is shown in each area as the overlap of the retaining strips shown as reference numeral 32) that is adapted to receive the foam core (see Figure 4, specifically, the foam core is inside of the protective cover and accepted by the opening formed in the protective cover; a cover tightening mechanism (metal grommets 132 and lacing 33 have been considered the cover tightening mechanism in the broadest reasonable interpretation, as the metal grommets 132 and lacing 33 tighten the protective cover/ retaining strips 21 in a horizontal direction) attached to the protective cover so that the cover tightening mechanism is capable of substantially tightening the protective cover over the first surface without the cover tightening mechanism extending over the first surface (the cover tightening mechanism does not extend over the first surface, see Figure 5); and a primary pad attachment mechanism (resilient lacing 23 and grommets 22 have been 
[AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Regarding claim 2:
Mirkovich et al disclose that the cover tightening mechanism and the primary pad attachment mechanism each comprise a first component and a second component that is capable of releasably engaging the first component (see rejection of claim 1 above, both the cover tightening mechanism and the primary attachment mechanism comprise grommets and lacing, removably attached together).

Regarding claim 4:

[AltContent: textbox (2nd opening edge)][AltContent: arrow][AltContent: textbox (1st opening edge)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Regarding claim 5:
Mirkovich et al disclose that the first component and the second component of the cover tightening mechanism are both located closer to the opening than the first component and the second component of the primary pad attachment mechanism (the first and second cover tightening component are located right at the opening, see Figure 5, as the cover tightening mechanism is used to keep the opening closed, while the first and second 

Regarding claim 6:
Mirkovich et al disclose that the foam core further comprises a second surface that is oriented generally opposite the first surface, wherein the cover tightening mechanism and the primary pad attachment mechanism are both located along the second surface when the protective cover is attached to the foam core (see Figure below).
[AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Regarding claim 8:
Mirkovich et al disclose that the foam core further comprises an end (lacking any other structural or functional limitations, any section of the foam core can be considered an end) and wherein the trampoline frame pad system further comprising a pad joining mechanism (adhesive applied to adjacent surfaces of the strips to prevent lateral shifting, see column 3 

Regarding claim 9:
Mirkovich et al disclose that when the foam core is inside the protective cover, the protective cover substantially covers the foam core (see Figures 1-5, specifically).

Regarding claim 10:
Mirkovich et al disclose a support frame (frame 12 and legs 13); a jumping mat (15) that is operably attached to the support frame (see Figure 1, specifically); and a trampoline frame pad system that comprises: a foam core (foam pieces 24, 26, 30) having a first surface (see Figure below); a protective cover (retaining strips 21) having an opening (please see Figures 1-5, the opening extends perpendicular to the retainer strips 21, and is shown in each area as the overlap of the retaining strips shown as reference numeral 32) that is adapted to receive the foam core (see Figure 4, specifically, the foam core is inside of the protective cover and accepted by the opening formed in the protective cover; a cover tightening mechanism (metal grommets 132 and lacing 33 have been considered the cover tightening mechanism in the broadest reasonable interpretation, as the metal grommets 132 and lacing 33 tighten the protective cover/ retaining strips 21 in a horizontal direction) attached to the protective cover 
[AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Regarding claim 14:
Mirkovich et al disclose that the foam core further comprises a second surface that is oriented generally opposite the first surface, wherein the cover tightening mechanism and the primary pad attachment mechanism are both located along the second surface when the protective cover is attached to the foam core (see Figure below).
[AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Regarding claim 15:
Mirkovich et al disclose that the foam core further comprises an end (lacking any other structural or functional limitations, any section of the foam core can be considered an end) and wherein the trampoline frame pad system further comprising a pad joining mechanism (adhesive applied to adjacent surfaces of the strips to prevent lateral shifting, see column 3 lines 48-54, has been considered a pad joining mechanism as it keeps the various sections of the pad in place by keeping the strips from shifting laterally. The Examiner notes that “pad joining mechanism” is broad and has no further associated limitations outside of being attached to the protective cover near and end of the foam core) mounted to the protective cover proximate the end when the protective cover is attached to the foam core.

Regarding claim 16:


Regarding claim 20:
Mirkovich et al disclose that the foam core further comprises a second surface that is oriented generally opposite the first surface, wherein the cover tightening mechanism and the primary pad attachment mechanism are both located along the second surface when the protective cover is attached to the foam core (see Figure below).
[AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image1.png
    336
    741
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3, 7, 11-13, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784